DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed August 18, 2022, amended claims 1-3 and new claim 5 are acknowledged.  The following new and reiterated grounds of rejection are set forth:
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "130" have both been used to designate “the housing”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “a motor for moving the camera in relation to the housing with pan and tilt capabilities, wherein the camera maintains the same horizon regardless of the camera position” which is unclear as to how the camera maintains the same horizon regardless of its position?  If the camera is moved via a tilt motor, then the horizon of the camera is undoubtedly changed with each tilt movement thereof.   It appears the Applicant is attempting to claim that the camera’s field of view (i.e. optical axis) is maintained regardless of the position of the camera housing via pan and tilt capabilities provided via a motor.  Appropriate clarification and correction is required.   
Claims 2-5 are rejected as being dependent upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0096502 to Khalili in view of U.S. Patent No. 7,927,272 to Bayer et al.  
In regard to claim 1, Khalili discloses an insertable device during laparoscopic procedure comprising: a housing 308 having a hinge and divided into two sections, a first section 302, 304, 306 and a second section (not labeled) (see Fig. 13a); a camera 326, the camera enclosed in the first section wherein the first section is moveable via the hinge (see Figs. 13b-c); at least two LED lights (see paragraph 0049); a lens flush located above a camera lens providing a solution on the camera lens to keep the camera lens clear (See paragraphs 0068-0070, 0079); and a motor for moving the camera in relation to the housing with pan and tilt capabilities, wherein the camera maintains the same horizon regardless of the camera position (See paragraphs 0050-0053 and 0072-0075).   Khalili discloses the ability to provide fluid delivery to the distal end of the insertable device (See paragraphs 0068-0070) but is silent with respect to the fluid being a sterile saline solution.  Bayer et al. teach of an analogous endoscopic device wherein a one or more channels may be used for saline irrigation to improve visualization of the surgical site.    It would have been obvious to one skilled in the art at the time the invention was filed to deliver a sterile saline solution through the fluid delivery channel of Khalili to improve visualization at a target site within the body as taught by Bayer et al and is extremely well known in the art.  
In regard to claim 2, Khalili discloses an insertable device during laparoscopic procedure, wherein upon insertion of the device into a body cavity, the first section and the second section are in line forming a cylinder (See Fig. 13a).
In regard to claim 3, Khalili discloses an insertable device during laparoscopic procedure, wherein after insertion of the insertable device into a body cavity, the first section can move up, down, right or left as needed (See Figs. 13a-c and paragraphs 0078-0080).  
In regard to claim 4, Khalili discloses an insertable device during laparoscopic procedure, wherein the cables 310 exit a back of the insertable device, the cables providing signal and image information to an external unit (see Figs. 3 and 13a and paragraphs 0059-0060).  
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0152610 to Trusty et al. in view of U.S. Patent No. 7,927,272 to Bayer et al.  
In regard to claim 1, Trusty et al. disclose an insertable device during laparoscopic procedure comprising: a housing 400/500 having a hinge 122 and divided into two sections, a first section 120 and a second section 40 (See Figs. 2-5 and 15-20); a camera 110, the camera enclosed in the first section (via guide surface 128, see para 0038) wherein the first section is moveable via the hinge (see paras 0036-0037 and 0050); a lens flush 325 located above a camera lens providing a solution on the camera lens to keep the camera lens clear (See paragraph 0046); and a motor for moving the camera in relation to the housing with pan and tilt capabilities, wherein the camera maintains the same horizon regardless of the camera position (See paragraphs 0036, 0039 and 0041).   Trusty et al. disclose the ability to provide fluid delivery to the distal end of the insertable device but is silent with respect to the fluid being a sterile saline solution and is further silent with respect the light sources being LEDs.  Bayer et al. teach of an analogous endoscopic device wherein a one or more channels may be used for saline irrigation to improve visualization of the surgical site and wherein the lights sources may comprises LEDs (See Col. 12, Lines 8-11 and Col. 7, Lines 65-67).  It would have been obvious to one skilled in the art at the time the invention was filed to deliver a sterile saline solution through the fluid delivery channel of Trusty et al., as well as using LEDs for illuminating the surgical site, to improve visualization at a target site within the body as taught by Bayer et al and is extremely well known in the art.  
In regard to claim 2, Trusty et al. disclose an insertable device during laparoscopic procedure, wherein upon insertion of the device into a body cavity, the first section and the second section are in line forming a cylinder (See Figs. 1-5 and paras 0033-0039).
In regard to claim 3, Trusty et al. disclose an insertable device during laparoscopic procedure, wherein after insertion of the insertable device into a body cavity, the first section can move up, down, right or left as needed (See Figs. 1-5 and paras 0036-0040).
In regard to claim 4, Trusty et al. disclose an insertable device during laparoscopic procedure, wherein the cables exit a back of the insertable device, the cables providing signal and image information to an external unit (see Figs. 1-6 and para 0036, 0039 and 0041).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0152610 to Trusty et al. in view of U.S. Patent No. 7,927,272 to Bayer et al. in further view of U.S. Patent Application Publication No. 2009/0105539 to Skerven et al.  
In regard to claim 5, Trusty et al. and Bayer et al. disclose an insertable device during laparoscopic procedure wherein a housing 400/500 is attached to the distal end of tubing of an insertion tool via a friction fit (See Figs. 1-2 and para 0044-0045) but are silent with respect to magnets located on a back of the insertable device, wherein the magnets secure the insertable device to an insertion tool.  Skerven et al. teach of an analogous endoscopic device wherein a cap/housing 100 may be attached to the distal end of an insertion tool via magnets (See Figs. 1a-c and paragraph 0022).  It would have been obvious to one skilled in the art at the time the invention was filed to replace the friction fit connection means of Trusty et al. with a magnetic coupling, to provide an alternate, easy and efficient means to detachably couple the housing from the insertion tool as desired and dictated by the procedure at hand as taught by Skerven et al.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted, an alternate embodiment (Figs. 13a-c) of Khalili is now relied upon to reject the current limitations of the recited claims. As rejected above, Khalili discloses a housing 308 having a hinge (not labeled) and first (i.e. petals 302, 304, 306) and second (i.e. proximal section of housing 308) section sections, wherein the first section is movebale via the hinge (See Figs. 13a-c and para 0078-0080).  As broadly as claimed,   Khalili meets the current limitations of the amended claims and the rejections stand.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
8/23/2022